DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7 to 11, and amendment with respect to claims 1 and 3 to 20 (note the support paragraphs 0016, 0017 and drawing figures 2 to 5), filed October 21, 2020, have been considered and are persuasive.  Claims 1 and 3 to 20 are pending and allowed.  Claim 2 is cancelled.   Upon further reviewing the application, drawing figure 6 is objected as followed.  
Drawings
Drawing figure 6 is objected to because the side portions 24 of the lens 26 are outside of the side walls 40 and 44 of the recessed channel 32.  This illustration does not correspond to the description in paragraph 0011, “Fig. 6 is an end view of the luminaire in Fig. 1” and lines 3 to 4 in paragraph 0016, “the side portions 24 configured to be removably retained within side walls 40, 44 of the recessed channel 32”, and is inconsistent with drawing figure 4.  The side portions 24 of the lens 26 need to be within the side walls 40 and 44 of the recessed channel 32 to be consistent with drawing figure 4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims 1 and 3 to 20 are allowed.
Claim 1 is allowed because the prior art individual or taken as a whole does not teach that the first lens retaining side wall and the second lens retaining side wall each extend at an acute angle from the bottom mounting plate toward each other such that the first underside of the first  allowed.
Conclusion
This application is in condition for allowance except for the above formal drawing inconsistency.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would .



/Y M. Lee/
Primary Examiner, Art Unit 2875